Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 11,13,16-21 and 25-26 are currently pending.  In response to the office action dated 10/18/2022 applicant amended claim 11 and 25.
Response to Arguments
Applicant’s arguments, see applicant’s remarks pages 5-9, filed on 10/18/2022, with respect to claims 11,13,16-21 and 25-26 have been fully considered and are persuasive.  The rejection of claims 11,13, and 16-21 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's legal representative Bradford Fritz on 2/24/2022.  
In the telephone interview applicant agreed to change the typographic error “terminal shape changing part” to be consistent to rest of the limitations as “thermal shape changing part” as per claim 11.
Also applicant agreed to add the word “the” in claim 25, “wherein the backlight unit.”

Regarding Claim 11:
11. A display device comprising:
a display panel;
a cover window covering the entire display panel;
a backlight unit under the display panel to supply light to the display panel:
a supporting frame including a horizontal bottom surface and vertical side surfaces, the
vertical side surfaces protruding from the horizontal bottom surface and supporting the cover window, each of the vertical side surfaces including an upper surface located higher than an uppermost surface of the horizontal bottom surface, the supporting frame receiving the backlight unit,
 	a thermal shape changing part disposed in a top surface of at least one of the vertical side surfaces of the supporting frame, the thermal shape changing part including a shape memory material extending from an uppermost surface of the supporting frame to a lowermost surface of the support frame; and
an adhesive between the cover window and the vertical side surfaces of the supporting
frame, the adhesive contacting a lower surface of the display panel or a lower surface of the cover window and the adhesive contacting the upper surface of at least one of the vertical side surfaces,
wherein the adhesive includes black particles,
wherein the thermal shape changing part is configured to have an uneven top surface

wherein the thermal shape changing part is formed integrally with the supporting frame,
wherein an uppermost surface of the thermal shape change part is flush with an uppermost surface of the supporting frame,
wherein the thermal shape changing part is spaced apart from the backlight unit and
exposed outside of the display device
wherein the thermal shape changing part forms at least part of an outermost edge surface of the supporting frame, and
wherein the therrnal shape changing part is configured to deform differently than the at least one of the vertical side surfaces of the supporting frame in response to heat.
Regarding claim 25:
25. The display device of claim 11, wherein the backlight unit is surrounded by the horizontal bottom surface and the vertical side surfaces of the supporting frame.

Allowable Subject Matter
Claims 11,13,16-21 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not disclose or render obvious wherein the thermal shape changing part is spaced apart from the backlight unit and exposed outside of the display device wherein the thermal shape changing part forms at least part of an outermost edge surface

Furthermore, the prior art does not disclose or suggest the position of the backlight unit in relation to the frame and the thermal shape changing part. Claims 13,16-21 and 25-26 are allowable due to their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871          

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871